DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending. 
	The instant application claims priority to non-provisional 15/469,452 filed 3/24/2017, now U.S. Patent 10,612,032 which claims priority to provisional 62/313,208 filed 3/24/16. The provisional specification does not provide support for the recited subject matter as follows. No sequences are provided and hence claims 10 and 12-18 have a filing date of the parent application, 3/24/17. 

Information Disclosure Statement
Information disclosure statements filed 6/5/2020, 4/30/2021 and 6/27/2022 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
The resubmission of the singed IDS from parent 15/469,452 submitted with a clean copy was crossed off to avoid a printer rush as a duplicate. 
Claim Objections
Claims 2 and 9-18 objected to because of the following informalities: 
In claim 2 “Sequence” in line 3 should not be capital. This is true of claim 9, 11
In claim 10 and 12-18 use the term “Seq. ID No.”. However, traditionally this is written as –SEQ ID NO:--. As well, in claims 10, 12, 17 and 18, the promoter types are inconsistently preceded by “the”. For consistency, each of the promotes should have “the” prior to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 1 is vague in reciting “exogenous vector”.  The term “exogenous” is a relative one not defined by the claim, no single set of conditions is recognized by the art as being “exogenous” and because the specification does not provide a standard for ascertaining the requisite degree, the metes and bounds of this claim cannot be established. The claim is drawn to a composition which only has DNA vectors. Hence, it is not clear to what the vector is exogenous. Typically, this term is used to refer to cells comprising DNA from another source, one that does not originate in the cell. This is consistent with this case,
[0064] For purposes of this application, an exogenous DNA vector is any DNA vector that was constructed, at least in part, exogenously. Accordingly, DNA vectors that are assembled using the yeast's own cell machinery (e.g., yeast homologous recombination) would still be considered exogenous if any of the DNA molecules transduced within yeast for recombination contain exogenous sequence or were produced by a non-host methodology, such as, for example, chemical synthesis, PCR amplification, or bacterial amplification.

However, there is no indication that the vector is in a cell in claim 1 to meet this definition. In fact, that claims 7 and 8 require a cell means that the composition of claim 1 does not. In the case of claim 11, the claim sets forth that the term exogenous is related to S. cerevisiae. While this would be preferable as non-native, the specification provides examples in Table 2 of the intended promoter and hence claim 11 use of exogenous is clear. 
Claim 1 recites the limitation "the two production phase promoters" in line 4 and 7.  There is insufficient antecedent basis for this limitation in the claim. There are at least two and two does not indicate the full scope of the claims. It becomes unclear to which of the at least two are being referenced. 

Claims 1 and 2 are vague in reciting “heterologous”.  The term “heterologous” is a relative one not defined by the claim, no single set of conditions is recognized by the art as being “heterologous” and because the specification does not provide a standard for ascertaining the requisite degree, the metes and bounds of this claim cannot be established. Claim 1 refers to each promoter repressing “heterologous expression of an exogenous gene”. Claim 2 refers to the composition comprising a heterologous gene. It is not clear how to mediate heterologous expression of a gene or to have a heterologous gene when there are two promoters. It is therefore not clear to what the gene is heterologous. 
Claim 2 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of a species.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of the gene from the source that it is “derived from”.  
Claims 7 and 8 recite the limitation "the two production phase promoters" in line 4 and 7.  There is insufficient antecedent basis for this limitation in the claim. There are at least two and two does not indicate the full scope of the claims. It becomes unclear to which of the at least two are being referenced. 
Claims 10 and 12,  recites the limitation "the production phase promoter" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are at least two different ones and it is not clear to which these claims refer. 
Claims 10, 12 and 13-18 are vague in reciting “substantially similar”.  The term “substantially similar” is a relative one not defined by the claim, no single set of conditions is recognized by the art as being “substantially similar” and because the specification does not provide a standard for ascertaining the requisite degree, the metes and bounds of this claim cannot be established. In this case, the metes and bounds of a promoter that is substantially similar cannot be accessed given the lack of definition of how similar substantially similar is. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1, 3-6, and 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
Step 1:  This part of the eligibility analysis evaluates whether the claims falls within any statutory category MPEP 2106. 03. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a cell or genomic sequence comprising native promoters without significantly more. The claims recite in its simplest form a DNA sequence comprising two promoters which promoters by virtue of the dependent claims are revealed to be in the same cell i.e. cerevisiae. Here, the claim is directed to a product of nature in that it reads on a sequence found in nature. 
Step 2 Prong One:  This step determines if the claim recites a judicial exception. Because the claims recite a nature based product limitation, the markedly different characteristics analysis is used to determine if the nature based product limitation is a product of nature exception. MPEP 2106.04(c (II). The sequences are part of naturally occurring sequences and accordingly, the claims are drawn to a judicial exception. 
Step 2 Prong Two:  This step evaluates whether the claims as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application by reciting that DNA vectors are exogenous. Under the broadest reasonable interpretation, the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. Sep MPEP 2111. This judicial exception is not integrated into a practical application because the term “exogenous” and “heterologous” do not as used add any real adjustment to the claims scope. 
Step 2B:  This step evaluates whether the claim as a whole amounts to significantly more than the recited exception i.e. whether any additional elements or combinations of additional elements adds an inventive concept to the claim MPRP 2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is not clear to what the vector is exogenous and the heterologous expression of an exogenous gene is an intended use but does not mean that the vector i.e. in a cell or as part of the genome has the heterologous gene. Dependent claims recite host cells comprising the sequence which does not alter the nature of the sequences and hence the claim is not eligible. 
"A DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature” 
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12 and 13-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 10, 12 and 13-18 are drawn to a genus of production phase promoters that are used to drive expression under anaerobic and aerobic conditions. The claims require that one identify the sequences as those that are substantially similar. The specification provides this guidance. 
[0062] It should be noted that substantially similar sequences to the production-promoter sequences are expected to regulate heterologous expression in S. cerevisiae and achieve similar results. Accordingly, a substantially similar sequence of a production-phase promoter, in accordance with numerous embodiments, is any sequence with a high homology such that when regulating heterologous expression in S. cerevisiae that it achieves substantially similar results. For example, in an exemplary embodiment below, it was found that the ADH2 promoter of S. bayanus is only 61% homologous, yet achieved strong heterologous expression in S. cerevisiae, similar to the endogenous ADH2 promoter.

Hence, the claims are drawn to a structural molecule that must also have functional properties. Applicants do not provide the requisite identification parameters to know which of the substantially similar sequences claimed meet the functional properties required by the specification. The written description requirement under 35 USC 112, first paragraph may be met by sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus 
To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
The specification teaches that promoters can be anyone of SEQ ID NO:1-19, 36-38, 41-49. However, claims 10 and 12-18 refer to sequences that are “substantially similar” but no clarification is given as to what is similar enough to be substantially similar. These large breadths of recitations are complicated by the lack of description of what is intended by substantially similar and lack of description of domains, regions, nucleotides or structures that are required of the sequences such that one can determine the structure-function nexus of substantially similar. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being  by anticipated by Buelter et al (US 20120045809; see entire document) as evidenced by UniProtKB, pages 1-3.
Buelter et al teach Saccharomyces bayanus cells wherein PCK1 is overexpressed. As well, these cells will comprise an ADH2 promoter as evidenced by UniProtKB. 

Claims 1-11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anchel et al (US 2018/0355020; see entire document) and King et al (US 20160213767; see entire document) and under 35 U.S.C. 102(a)(1) Guo et al (US 20070224208; see entire document).
Anchel et al teach a vector comprising combinations of promoters that included ADH2 and ICL1 of S. cerevisiae (see e.g. 0120). Egg white proteins are expressed therein (see e.g. abstract). These vectors can be under control of one or more of the cited promoters. 
Similarly, King et al (see e.g.¶0116 and 0117) and Guo et al (see e.g. ¶0069, 0100 and 0164) teach use of PCK1 and ADH2 to mediate control over heterologous genes.  

Claims 1, 3-11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al (US 20140342416; see entire document). 
Jansen et al teach a construct comprising an ICL1 and an MLS1 promoter (see e.g. ¶0093). 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 10,612,032.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-8 of U.S. Patent 10,612,032. That is, the cited claims of U.S. Patent 10,612,032 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, application U.S. Patent 10,612,032 is drawn to methods of using the claimed product in the instant claims. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. 2002/0099024 application, then two different assignees would hold a patent to the claimed invention of U.S. 2002/0099024 application, and thus improperly there would be possible harassment by multiple assignees. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633